ORDER
The Court allows defendant’s petition for discretionary review for the limited purpose of remanding to the Court of Appeals, for reconsideration in light of the United States Supreme Court’s decision if Melendez-Diaz v. Massachusetts, 557 U.S. -, 129 S. Ct. 2527, — L. Ed. - (2009), defendant’s issue Number 3:
(3) Whether the trial court violated the defendant’s Confrontation Clause rights by admitting testimonial evidence where the defendant had not had a prior opportunity to cross examine the witness.
Defendant’s petition for discretionary review as to the remaining issues is denied.
By order of the Court in Conference, this 27th day of August 2009.
Hudson, J.
For the Court